DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to independent claims 1 and 13, several of the features of these claims were known in the art as evidenced by Bradski et al (U.S. PG Pub. No. 2019/0094981) which discloses receiving data of an input image of an environment from a single image sensor at ¶¶ [0201]-[0203] (“environment-sensing system 36 includes one or more sensors 32 for obtaining data from the physical environment around a user… The sensors 32 may include, for example, a generally outward-facing camera…”), localizing the input image to one of a plurality of topological nodes of a hybrid simultaneous localization and mapping (SLAM) metric-topological map which describes the environment as the plurality of topological nodes at a plurality of discrete locations in the environment at ¶¶ [0568], [0573], [0576], [0608]-[0610], [0614]-[0616], [0620]-[0625]. But, Bradski does not disclose constructing the hybrid SLAM metric-topological map by performing operations comprising maneuvering a mapping agent to traverse through the environment, capturing a plurality of images of the environment of various views of the plurality of discrete locations in the environment using stereo vision or a depth sensor on the mapping agent, constructing a topological map comprising a graph of the plurality of topological nodes with a respective metric pose of the mapping agent associated with each of the topological nodes and selecting one or more representative images from the plurality of images for each of the topological nodes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 10,885,666
Claim 1
constructing a hybrid simultaneous localization and mapping (SLAM) metric-topological map by:
constructing the hybrid SLAM metric-topological map by performing operations comprising:
maneuvering a mapping agent to traverse through an environment;
maneuvering a mapping agent to traverse through the environment; 
capturing a plurality of images of the environment of various views of a plurality of discrete locations in the environment using stereo vision or a depth sensor on the mapping agent;
capturing a plurality of images of the environment of various views of the plurality of discrete locations in the environment using stereo vision or a depth sensor on the mapping agent;
constructing a topological map comprising a graph of a plurality of topological nodes with a respective metric pose of the mapping agent associated with each of the topological nodes;
constructing a topological map comprising a graph of the plurality of topological nodes with a respective metric pose of the mapping agent associated with each of the topological nodes;
selecting one or more representative images from the plurality of images for each of the topological nodes
selecting one or more representative images from the plurality of images for each of the topological nodes


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 10,885,666
Claim 8
the maneuvering comprises maneuvering the mapping agent to follow a predefined path when traversing through the environment
the maneuvering comprises maneuvering themapping agent to follow a predefined path when traversing through the environment



Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 10,885,666
Claim 9
each of the one or more representative images corresponds to one or more two-dimensional (2D) image keypoints and one or more depth values
each of the one or more representative images corresponds to one or more two-dimensional (2D) image keypoints and one or moredepth values


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 4
U.S. Patent No. 10,885,666
Claim 10
each of the topological nodes is connected to at least one other topological node of the plurality of topological nodes with a graph edge which is associated with two images from the plurality of images, and wherein the two images are captured in different directions during traversal of the environment by the mapping agent
each of the topological nodes is connected to at least one other topological node of the plurality of topological nodes with a graph edge which is associated with two images from the plurality of images, and wherein the two images are captured in different directions during traversal of the environment by the mapping agent



Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 10,885,666
Claim 1
receiving data of an input image of the environment from a single image sensor
receiving data of an input image of an environment from a single image sensor;
localizing the input image to one of the plurality of topological nodes of the hybrid SLAM metric-topological map which describes the environment as the plurality of topological nodes at the plurality of discrete locations in the environment
localizing the input image to one of a plurality of topological nodes of a hybrid simultaneous localization and mapping (SLAM) metric-topological map which describes the environment as the plurality of topological nodes at a plurality of discrete locations in the environment

 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 6
U.S. Patent No. 10,885,666
Claim 2
the localizing the input image comprises determining a metric pose of the image sensor using a Perspective-n-Point (PnP) projection algorithm
the localizing the input image comprises determining a metric pose of the image sensor using a Perspective-n-Point (PnP) projection algorithm.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 10,885,666
Claim 3
the localizing the input image to one of the plurality of topological nodes comprises matching the input image to the one of the plurality of topological nodes by deep learning-based image classification
the localizing the input image to one of the plurality of topological nodes comprises matching the input image to the one of the plurality of topological nodes by deep learning-based image classification


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 10,885,666
Claim 4
the localizing the input image to one of the plurality of topological nodes further comprises:
the localizing the input image to one of the plurality of topological nodes further comprises: 
performing metric localization using: two-dimensional (2D) image features matched between the input image and a stored image for each of the topological nodes,
performing metric localization using: two-dimensional (2D) image features matched between the input image and a stored image for each of the topological nodes, 
one or more corresponding three-dimensional (3D) real-world points;
one or more corresponding three-dimensional (3D) real-world points; 
determining a full six-degrees-of-freedom (6DoF) pose of the image sensor m the environment.
determining a full six-degrees-of-freedom (6DoF) pose of the image sensor in the environment


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 9
U.S. Patent No. 10,885,666
Claim 5
the performing of the metric localization further comprises:
the performing of the metric localization further comprises: 
determining a relative pose of the image sensor using the 2D image features with respect to the stored image;
determining a relative pose of the image sensor using the 2D image features with respect to the stored image; 
determining an absolute pose of the image sensor based on an absolute pose of the stored image.
determining an absolute pose of the image sensor based on an absolute pose of the stored image


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 10
U.S. Patent No. 10,885,666
Claim 6
training a convolutional neural network (CNN) to localize the input image to one of the plurality of topological nodes and a direction of traversal through the environment.
training a convolutional neural network(CNN) to localize the input image to one of the plurality of topological nodes and a direction of traversal through the environment.



Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 10,885,666
Claim 7
updating the map using one or more new input images captured by the single image sensor during one or more subsequent traversal of the environment.
updating the map using one or more new input images captured by the single image sensor during one or more subsequent traversal of the environment



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 12
U.S. Patent No. 10,885,666
Claim 11
maneuvering an autonomous vehicle (AV), an unmanned aerial vehicle (UAV) or a robot to traverse through the environment according to a result of the localizing
maneuvering an autonomous vehicle(AV), an unmanned aerial vehicle (UAV) or a robot to traverse through the environment according to a result of the localizing


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 13
U.S. Patent No. 10,885,666
Claim 12
a single image sensor capable of capturing an input image of an environment;
a single image sensor capable of capturing an input image of an environment; 
a processor coupled to receive data of the input image from the single image sensor, the processor configured to constructing a hybrid simultaneous localization and mapping (SLAM) metric-topological map by:
a processor coupled to receive data of the input image from the single image sensor, the processor configured to perform operations comprising: … ; and constructing the hybrid SLAM metric-topological map by performing operations comprising: 
maneuvering a mapping agent to traverse through an environment;
maneuvering a mapping agent to traverse through the environment;
capturing a plurality of images of the environment of various views of a plurality of discrete 


constructing a topological map comprising a graph of the plurality of topological nodes with a respective metric pose of the mapping agent associated with each of the topological nodes;
selecting one or more representative images from the plurality of images for each of the topological nodes.
selecting one or more representative images from the plurality of images for each of the topological nodes.



Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 14
U.S. Patent No. 10,885,666
Claim 12
the processor is further configured to localize the input image to one of the plurality of topological nodes of the hybrid SLAM metric-topological map which describes the environment as the plurality of topological nodes at the plurality of discrete locations in the environment.
localizing the input image to one of a plurality of topological nodes of a hybrid simultaneous localization and mapping (SLAM) metric-topological map which describes the environment as the plurality of topological nodes at a plurality of discrete locations in the environment



Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 15
U.S. Patent No. 10,885,666
Claim 13
wherein, in localizing the input image, the processor is configured to determine a metric pose of the image sensor using a Perspective-n-Point (PnP) projection algorithm.
wherein, in localizing the input image, the processor is capable of determining a metric pose of the image sensor using a Perspective-n-Point(PnP) projection algorithm



Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 16
U.S. Patent No. 10,885,666
Claim 14
wherein, in localizing the input image to one of the plurality of topological nodes, the processor is 



Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 17
U.S. Patent No. 10,885,666
Claim 16
wherein, in localizing input image to one of the plurality of topological nodes, the processor is further configured to perform operations comprising: performing metric localization using:
(incorporated from parent claim 15)
wherein, in localizing input image to one of the plurality of topological nodes, the processor is further capable of: performing metric localization using: 
two-dimensional (2D) image features matched between the input image and a stored image for each of the topological nodes,
(incorporated from parent claim 15)
two-dimensional (2D) image features matched between the input image and astored image for each of the topological nodes, and 
one or more corresponding three-dimensional (3D) real-world points;
(incorporated from parent claim 15)
one or more corresponding three-dimensional (3D) real-world points;  
determining a full six-degrees-of-freedom ( 6DoF) pose of the image sensor in the environment,
(incorporated from parent claim 15)
determining a full six-degrees-of-freedom(6DoF) pose of the image sensor in the environment
wherein, in performing the metric localization, the processor is configured to perform operations comprising:
wherein, in performing the metric localization, the processor is further capable of: 
determining a relative pose of the image sensor using the 2D image features with respect to the stored image;
determining a relative pose of the image sensor using the 2D image features with respect to the stored image;
determining an absolute pose of the image sensor based on an absolute pose of the stored image.
determining an absolute pose of the image sensor based on an absolute pose of the stored image



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 18
U.S. Patent No. 10,885,666
Claim 17
wherein the processor is further configured to train a convolutional neural network (CNN) to localize the input image to one of the plurality of 






Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 19
U.S. Patent No. 10,885,666
Claim 18
wherein the processor is further configured to update the map using one or more new input images captured by the single image sensor during one or more subsequent traversal of the environment.
wherein the processor is further capable of updating the map using one or more new input images captured by the single image sensor during one or more subsequent traversal of the environment



Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,885,666. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 20
U.S. Patent No. 10,885,666
Claim 19
wherein the processor is further configured to maneuver an autonomous vehicle (AV), an unmanned aerial vehicle (UAV) or a robot to traverse through the environment according to a result of the localizing.
wherein the processor is further capable of maneuvering an autonomous vehicle (AV), an unmanned aerial vehicle (UAV) or a robot to traverse through the environment according to a result of the localizing


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668